Fourth Court of Appeals
                                      San Antonio, Texas
                                              July 11, 2018

                                          No. 04-18-00416-CR

                                        Melchor HAWKINS Jr.,
                                              Appellant

                                                     v.

                                         The STATE of Texas,
                                               Appellee

                  From the 79th Judicial District Court, Jim Wells County, Texas
                                 Trial Court No. 06-01-11872CR
                           Honorable Robert C. Pate, Judge Presiding


                                             ORDER

       On December 27, 2017, appellant filed a notice of appeal complaining of the trial court’s
“Order of Dismissal for Lack of Subject Matter Jurisdiction” signed on September 15, 2017. 1
Absent a timely motion for new trial, the notice of appeal was due October 16, 2017. See TEX.
R. APP. P. 26.2(a)(1). Appellant’s notice of appeal was thus filed over two months late. Absent a
timely notice of appeal, this court lacks jurisdiction over the appeal. See Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).

       Accordingly, it is ORDERED that appellant show cause in writing within 30 days from
the date this order why this appeal should not be dismissed for lack of jurisdiction. All other
appellate deadlines are SUSPENDED pending our resolution of the jurisdictional issue.




                                                          _________________________________
                                                          Rebeca C. Martinez, Justice


1
 Appellant states in his notice of appeal that he is appealing cause numbers 06-01-11872CR and 06-01-11867CR;
however, the order of dismissal only pertains to cause number 06-01-11872CR.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court